DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  line 9 of both claims recites “a phase shift ranting from” which appears to be a typographical error and should be replaced with –a phase shift ranging from--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arndt et al. (US 2022/0218016).
Claims 1-4. Arndt et al. discloses an aerosol-generating article 1000 comprising aerosol-generating substrate 1020 (tobacco section), a hollow cellulose acetate tube 1030, a spacer element 1040, and a mouthpiece filter 1050 (Figure 1; [0258]). When assembled, the article 1000 is about 45 millimetres in length and has an outer diameter of about 7.2 millimetres and an inner diameter of about 6.9 millimetres ([0259]). For each of the plugs, an aerosol-generating article having an overall length of about 45 mm was formed having a structure comprising, from the downstream end: a mouth end cellulose acetate filter (about 7 mm long), an aerosol spacer comprising a crimped sheet of polylactic acid polymer (about 18 mm long), a hollow acetate tube (about 8 mm long) and the plug of aerosol-generating substrate ([0279]) (wherein the plug of aerosol-generating substrate is about 12 mm long, total length (45mm) = filter (7mm) + spacer(18mm) + hollow tube (8mm) + plug of aerosol-generating substrate (12mm)). The aerosol-generating substrate 1020 comprises a plug formed from a sheet of homogenised plant material comprising eucalyptus particles, either alone or in combination with tobacco particles ([0260]; [0093]-[0113]).
Arndt et al. does not explicitly disclose that upon irradiation with microwaves having a frequency of 8 GHz, the microwaves having passed through the tobacco section exhibits a phase variation amount ranging from -0.25 (rad) to 0.02 (rad) (claim 1), or that the tobacco section provides the microwaves with a phase shift ranging from -15.84 (deg) to -5.88 (deg), inclusive (claim 2), equal to or more than -15.84 (deg) and less than -5.88 (deg) (claim 3), or -15.84 (deg) to -7.32 (deg) inclusive (claim 4). Examiner notes that these limitations relate to the phase shift of the microwaves. The microwaves themselves are not part of the claimed heated tobacco product. Therefore, these limitations do not carry patentable weight as they do not indicate any structure or property of the tobacco product itself. Furthermore, claim scope is not limited by claim language that does not limit a claim to a particular structure (MPEP §2111.04(I)).

Claims 5 and 9-11. Arndt et al. discloses that the aerosol-generating substrate 1020 (tobacco section) and mouthpiece filter 1050 are arranged alternately in a longitudinal direction (Figure 1; [0258]).
Claims 6-8 and 12-20. Arndt et al. discloses that the aerosol-generating substrate 1020 (tobacco section) comprises tobacco particles ([0089]). The term “tobacco particles” encompasses ground or powdered tobacco leaf lamina, ground or powdered tobacco leaf stems, tobacco dust, tobacco fines, etc. (not shredded, expanded, or reprocessed tobacco) ([0093]-[0113]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747